IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 01-11202

                          Summary Calendar


JEFFREY MARIO RAINEY,
                                           Plaintiff-Appellant,

                               versus

FANNIE MAE,

                                           Defendant-Appellee.



          Appeal from the United States District Court
               For the Northern District of Texas


                          (3:00-CV-1245-G)
                           August 6, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jeffrey Mario Rainey brought this Title VII action against

Fannie Mae, his former employer, alleging that termination of his

employment constituted unlawful retaliation for his complaints of

racial discrimination by his supervisor. He appeals the district

court’s orders striking his summary judgment evidence and granting

Fannie Mae’s motion for summary judgment. We affirm.

     Fannie Mae has moved to strike Rainey’s record excerpt 1.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Because our review of a granted motion for summary judgment is

limited to the evidence available to the district court at the time

it granted the motion,1 Fannie Mae’s motion to strike is GRANTED.

     Rainey contends that the district court erred by striking his

affidavits and exhibits. We need not reach this issue because we

conclude that the district court did not err in granting summary

judgment even if Rainey’s summary judgment evidence is considered.

We thus decline to consider the question.

     Rainey claims that Fannie Mae retaliated against him for

engaging in activity that is protected by Title VII. In Title VII

retaliation cases, the plaintiff must first make the following

prima facie showing: (1) that he engaged in activity protected by

Title VII, (2) that an adverse employment action occurred, and (3)

that a causal link existed between the protected activity and the

adverse action.2 Assuming the plaintiff is able to establish his

prima facie case, the burden then shifts to the employer to

demonstrate         a    legitimate    nondiscriminatory        purpose    for    the

employment action.3 If the employer satisfies this burden, the only

question       on       summary    judgment     is    whether   the    evidence   of

retaliation,            in   its    totality,        supports   an    inference    of




     1
         Guillory v. Domtar Indus. Inc., 95 F.3d 1320, 1327 (5th Cir.
1996).
     2
         Gee v. Principi, 289 F.3d 342, 345 (5th Cir. 2002).
     3
         Id.
retaliation.4

     The adverse employment decision complained of by Rainey is his

termination on March 10, 2000. Rainey filed an EEOC complaint on

September 14, 1999, and his supervisor knew of the EEOC filing

prior to his termination. Because the filing of an EEOC complaint

is a protected activity,5 these facts are sufficient to establish

a prima facie case.

     Rainey cannot show, however, that the adverse employment

action would not have occurred "but for" the protected activity.6

Rainey’s    performance   evaluations   changed   from   favorable   to

unfavorable on July 31, 1998–over one year before he filed a

complaint with the EEOC. Rainey’s earlier complaints to an internal

office of Fannie Mae also were made after his negative performance

evaluations. Rainey has failed to present summary judgment evidence

showing that the filing of the EEOC complaint was the “but for”

cause of his termination.7 Accordingly, we affirm the district

court’s grant of summary judgment.

     JUDGMENT AFFIRMED; MOTION TO STRIKE GRANTED.




     4
       Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398, 407
(5th Cir. 1999).
     5
      Green v. Administrators of Tulane Educational Fund, 284 F.3d
642, 657 (5th Cir. 2002).
     6
         Long v. Eastfield College, 88 F.3d 300, 308 (5th Cir. 1996).
     7
         See Id. at 305 n.4.